DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is responsive to communication filed 10/5/20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 21 of U.S. Patent No. 10,796,200. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘200 fully discloses features of claims 1, 18, and 15 of the instant application.
Regarding claims 1, 8, 15 patent 200 discloses,
 	An image signal processor to generate a reconstructed image based on a sensor image (claim 1, col. 16 lines 49-51); 
 	A generator to implement a first loss function based on comparison of an intermediate layer of a first computer vision network with a corresponding intermediate layer of a second computer vision 
 	A parameter modifier to modify a parameter of the image signal processor based on at least one of the first loss function or a second loss function, the second loss function based on the first loss function (note claim 1, col. 16 lines 63-65).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-3, 8-10 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viswanathan et al (10,410,322).
Regarding claims 1, 8 and 15 Viswanathan discloses,
 	Generate a reconstructed image based on a sensor image (note col. 9 lines 27-31, upsampling generating reconstructed image);
 	A first loss function based on comparison of an intermediate layer of a first computer vision network with a corresponding intermediate layer of a second computer vision network, the first computer vision network to process the reconstructed image, the second computer vision network to process an input image associated with the sensor image (note col. 15 lines 20-21, loss function generated); and 
 	A parameter modifier to modify a parameter of the image signal processor based on at least one of the first loss function or a second loss function, the second loss function based on the first loss function (col. 15 lines 22-26, network parameters modified based on determined loss function, note limitation use “or” identifier, thus the subsequent limitations (i.e. second loss function) is optional, modify based on first loss function meets the claim limitation).

Regarding claims 2, 9 and 16 Viswanathan discloses,
 	Wherein the second computer vision network is initialized to be a copy of the first computer vision network (note col. 14 lines 32-24, lines cite up sampling network and iterative network training interpreted as subsequent vision network based on initial information) 

Regarding claim 3, 10 and 16 Viswanathan discloses
 	A modeler to apply at least one of a color filter array, a point spread function or noise to the input image to generate the sensor image (col. 13 lines 30-41, examiner interpret applying interpolation function as point spread function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al in view of Su et al (9,497,456)
Regarding claims 4, 11 and 17, Viswanathan discloses comparison of loss functions.  Viswanathan does not clearly disclose wherein the comparison is based on a mean square difference between a first set of results from the intermediate layer of the first computer vision network and a corresponding second set of results from the corresponding intermediate layer of the second computer vision network.  Su disclose a comparison based on mean square difference (note fig. 6 , block 650 and col. 23 lines 32-35, lines a comparison based on a mean square difference.  Viswanathan and Su are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art 
before the effective filing date of the claimed invention, to include comparison based on means square 

in the system of Viswanathan as evidenced by Su.  The suggestion/motivation for doing so provides 

avoid unnecessarily occluding, obscuring, or obfuscating (note col. 2 lines 62-63).  It would have been 

obvious to combine Su with Viswanathan to obtain the invention as specified by claims 4, 11 and 17.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan  et al in view of Bazraflam et al (10,915,817). 
Regarding claims 5, 12 and 18 Viswanathan discloses generating loss functions.  Viswanathan does not clearly disclose the generator is a first generator, and further including a second generator to generate the second loss function based on the first loss function and a third loss function, the third loss function based on one or more results output from the first computer vision network.  Bazraflam discloses the generator is a first generator, and further including a second generator to generate the second loss function based on the first loss function and a third loss function, the third loss function based on one or more results output from the first computer vision network (note fig. 6 and col. 7 lines 4-15, loss function B, first loss function, loss function a1, second loss function and overall loss function third loss function).  Viswanathan and Bazraflam are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include generator is a first generator, and further including a second generator to generate the second loss function based on the first loss function and a third loss function, the third loss function based on one or more results output from the first computer vision network
in the system of Viswanathan as evidenced by Bazraflam.  The suggestion/motivation for doing so provides results of experiments show less over fitting and higher accuracy when using the present invention by comparison to training a target network based on a given un-augmented dataset or an un-intelligently augmented dataset (note col. 2 lines 54-58).  It would have been obvious to combine Bazraflam with Viswanathan to obtain the invention as specified by claims 5 12 and 18.


Allowable Subject Matter
Claims 6-7, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 6, 13 and 20.  Prior art could not be found for the features second generator is to iteratively determine values of the second loss function by combining weighted values of the first loss function and the third loss function at successive training iterations, the second generator to weight a value of the first loss function by a first weight at a first training iteration and weight a value of the second loss function by a second weight at the first training iteration.  These features in combination with other features could not be found in the prior art.  Claims 7, 14 and 20 depend on claims 6, 13 and 20, respectively.  Therefore are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.D.
November 5, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664